Exhibit 10(ii)

TERMS AND CONDITIONS

2007 PERFORMANCE STOCK UNIT AWARD

UNDER THE NORTHERN TRUST CORPORATION 2002 STOCK PLAN

Your performance stock unit grant is subject to the provisions of the Northern
Trust Corporation 2002 Stock Plan (the “Plan”) and the performance stock unit
award notice (the “Award Notice”). The Award Notice and these Terms and
Condition constitute the “Stock Unit Agreement” as defined in the Plan. If there
is any conflict between the information in the Stock Unit Agreement and the
Plan, the Plan will govern.

 

1. Grant. The Corporation hereby grants to the Participant an award of Stock
Units, as set forth in the Award Notice, subject to the terms and conditions of
the Plan and the Stock Unit Agreement, and subject further to increase or
decrease as set forth in the Award Notice. This award of Stock Units is intended
to qualify as “performance based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). A
Stock Unit is the right, subject to the terms and conditions of the Plan and the
Stock Unit Agreement, to receive a distribution of a share of Common Stock
pursuant to Paragraph 6 of these Terms and Conditions.

 

2. Stock Unit Account. The Corporation shall maintain an account (“Stock Unit
Account”) on its books in the name of the Participant which shall reflect the
number of Stock Units awarded to the Participant that the Participant is
eligible to receive in distribution pursuant to Paragraph 6 of these Terms and
Conditions.

 

3. Dividend Equivalents. Upon the payment of any dividend on Common Stock
occurring during the period preceding the distribution of the Participant’s
Stock Unit award pursuant to Paragraph 6 of these Terms and Conditions, the
Corporation shall promptly pay to the Participant an amount in cash equal in
value to the dividends that the Participant would have received had the
Participant been the actual owner of the number of shares of Common Stock
represented by the Stock Units in the Participant’s Stock Unit Account on that
date (“Dividend Equivalents”).

 

4. Forfeiture. The Stock Units granted to the Participant pursuant to the
Performance Stock Unit Agreement shall be forfeited and revert to the
Corporation if prior to the date on which the Stock Units vest pursuant to
Paragraphs 5 and 8(c) of these Terms and Conditions (a) the Participant violates
any provision of Paragraph 7 of these Terms and Conditions, or (b) except as
described in Paragraphs 5 and 8 of these Terms and Conditions, the Participant’s
employment with the Corporation or any of its Subsidiaries terminates.

 

5.

Vesting. The Participant shall become vested in the Stock Units as and to the
extent set forth in Exhibit A to these Terms and Conditions, subject to
(a) prorated vesting in accordance with Paragraph 8 of these Terms and
Conditions upon the Participant’s death, Retirement or Disability (each as
defined below) or upon termination of employment under certain circumstances
described in Paragraph 8 of these Terms and Conditions where the Participant is
entitled to severance benefits, (b) prorated vesting in accordance



--------------------------------------------------------------------------------

 

with Paragraph 8 of these Terms and Conditions in the event that prior to
vesting the Participant’s employment with the Corporation or any of its
Subsidiaries has terminated and (i) the Participant is a Management Committee
member on the date of grant, (ii) the Participant is 55 years or older on the
date of termination of employment and (iii) the Participant has not violated any
provision of Paragraph 7 of these Terms and Conditions during the performance
period set forth in Exhibit A to these Terms and Conditions (“Vesting Period”),
or (c) full vesting in the event of a Change in Control (as defined in the Plan)
of the Corporation. If the Participant’s employment with the Corporation or any
of its Subsidiaries terminates for any reason other than as set forth above in
this Paragraph 5, the Stock Units in the Participant’s Stock Unit Account that
have not yet vested shall be forfeited and revert to the Corporation on such
termination date, and the Corporation shall have no further obligation after
such date to pay Dividend Equivalents pursuant to Paragraph 3 of these Terms and
Conditions. The Corporation shall have no further obligation to the Participant
under these Terms and Conditions following the Participant’s forfeiture of Stock
Units.

For purposes of these Terms and Conditions, “Retirement” means retirement
occurring by reason of the Participant having qualified for a Normal, Early, or
Postponed Retirement under The Northern Trust Company Pension Plan.

For purposes of these Terms and Conditions, “Disability” means a disability that
continues for a period of 12 months as defined by Northern Trust’s Managed
Disability Program.

 

6. Distribution. Except as provided below in this Paragraph 6 or in Paragraph 9
of these Terms and Conditions, the Participant shall become entitled to the
distribution of the Participant’s Stock Units as soon as practicable after the
vesting of the Stock Units pursuant to Paragraph 5 of these Terms and
Conditions, except that any Participant who is subject to Section 16 of the
Securities Exchange Act of 1934 at the time of vesting (a “Section 16
Participant”) shall become entitled to the distribution of the Stock Units on
the Applicable Date (as defined below) in the year in which the Stock Units vest
pursuant to Paragraph 5 of these Terms and Conditions.

Except as provided below in Paragraphs 9 or 10 of these Terms and Conditions, in
the event of the Participant’s death during the performance period set forth in
Exhibit A to these Terms and Conditions, or thereafter but prior to full
distribution to the Participant pursuant to theses Terms and Conditions, the
Participant’s beneficiary shall become entitled to the distribution of any
vested Stock Units as soon as practicable after the end of such performance
period, or such later date but prior to such full distribution thereof, with the
vesting to be determined in accordance with Paragraph 8 of these Terms and
Conditions, and such distribution shall be made to such beneficiary and in such
proportions as the Participant may designate in writing, and in the absence of a
designation, to the following persons in the order indicated below:

 

  •  

The Participant’s spouse; if none, then,

 

  •  

The Participant’s children (in equal amounts); if none, then,

 

  •  

The Participant’s parents (in equal amounts); if none, then,

 

-2-



--------------------------------------------------------------------------------

  •  

The Participant’s brothers and sisters (in equal amounts); if none, then,

 

  •  

The Participant’s estate.

Except as provided below in Paragraphs 9 or 10 of these Terms and Conditions, in
the event of the Participant’s Retirement or Disability during the performance
period set forth in Exhibit A to these Terms and Conditions, the Participant
shall become entitled to the distribution of any vested Stock Units as soon as
practicable after the end of such performance period, with such vesting to be
determined in accordance with Paragraph 8 of these Terms and Conditions.

Stock Units shall be distributed only in shares of Common Stock so that,
pursuant to Paragraph 1 of these Terms and Conditions and this Paragraph 6, a
Participant shall be entitled to receive one share of Common Stock for each
Stock Unit in the Participant’s Stock Unit Account. No distribution shall be
made prior to the first date that shares of Common Stock may be distributed to
the Participant without penalty or forfeiture under federal or state laws or
regulations governing short-swing trading of securities. In determining whether
a distribution would result in such a penalty or forfeiture, the Corporation may
rely upon information reasonably available to it or upon representations of the
Participant’s legal or personal representative.

For purposes of these Terms and Conditions, “Applicable Date” with respect to a
given year means the first trading day of that year, after the vesting of the
Stock Units, on which the Corporation’s trading blackout is not in effect for
the Section 16 Participant, or such other date in that year as the Committee or
the Executive Vice President of Human Resources may determine.

 

7. Restricted Activity. Despite anything to the contrary in Paragraph 5, 6 or 8
of these Terms and Conditions, the Participant’s Stock Units (whether vested or
unvested) shall be forfeited and the Corporation shall have no obligation to
distribute the Stock Units to the Participant (or the Participant’s beneficiary)
pursuant to Paragraph 6, or to pay any Dividend Equivalents pursuant to
Paragraph 3, if the Participant:

 

  (a) at any time after the date of these Terms and Conditions, has divulged,
directly or indirectly, or used for the Participant’s own or another’s benefit,
any Confidential Information; or

 

  (b) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after the Participant ceases to be employed by the
Corporation or any of its Subsidiaries for any reason, has Solicited, or
assisted in the Solicitation of, any Client or Prospective Client; or solicited,
encouraged, advised, induced or caused any employee of the Corporation or any of
its Subsidiaries to terminate his or her employment with the Corporation or any
of its Subsidiaries, or provided any assistance, encouragement, information, or
suggestion to any person or entity regarding the solicitation or hiring of any
employee of the Corporation or any of its Subsidiaries; provided, however, that
this clause (b) shall not prohibit the Participant’s Solicitation of any Client
or Prospective Client with whom he or she had a business relationship prior to
the start of his or her employment with the Corporation, provided that no
Confidential Information, directly or indirectly, is used in such Solicitation.

 

-3-



--------------------------------------------------------------------------------

  (c) If the Participant shall have so engaged in any such activity described in
clause (a) through (c) above without the written consent of the Corporation, the
Participant’s Stock Units (whether vested or unvested) shall be forfeited to the
Corporation by notice in writing to the Participant within a reasonable period
of time after the Corporation acquires knowledge of the Participant’s violation
of this Paragraph 7. Any failure by the Participant to comply with this
Paragraph 7 shall entitle the Corporation, as determined by the Committee in its
sole discretion, to (i) cancel and terminate all of the Participant’s
unexercised, unexpired, unpaid or deferred Stock Units (whether vested or
unvested) under the Plan, and (ii) rescind any exercise, payment or delivery
with respect to any Stock Units occurring within twelve (12) months prior to, or
at any time following, the date of the Participant’s termination of employment
for any reason (including but not limited to termination of employment due to
Retirement or Disability). Upon any such rescission, (1) the Participant shall
immediately pay to the Corporation the amount of any gain realized or payment
received, and (2) the Participant shall immediately forfeit to the Corporation
any shares of the Corporation’s Common Stock received, in each case as a result
of the rescinded exercise, payment or delivery with respect to any Stock Units,
in such manner and on such terms and conditions as the Committee shall require,
and the Corporation shall be entitled, as permitted by applicable law, to deduct
from any amounts the Corporation owes the Participant from time to time the
amount of any such gain realized or payment received. “Gain realized” shall be
determined by the Committee in its sole discretion.

 

8. Proration.

 

  (a) The Participant shall cease to participate in the Plan under these Terms
and Conditions as of the date of the Participant’s death, Disability or
Retirement. If the Participant’s death, Retirement or Disability occurs prior to
the end of the Vesting Period, or if prior to the end of the Vesting Period, the
Participant’s employment is terminated under circumstances that entitle the
Participant to severance benefits under the Northern Trust Corporation Severance
Plan (the “Severance Plan”) and the Participant has executed and not revoked a
settlement agreement, waiver and release under the Severance Plan (a “Release”),
then, in each such case, subject to clause (c) below, the Participant shall have
credited, and be deemed vested in, on such date of death, Retirement or
Disability or date of termination of employment, a pro-rated number of Stock
Units based on the total number of Stock Units granted, the manner of vesting,
the number of months elapsed since the date of grant, and the number of months
remaining in the Vesting Period, as determined by the Committee or the Executive
Vice President of Human Resources.

 

  (b)

If, prior to the end of the Vesting Period, a Participant’s employment with the
Corporation or any of its Subsidiaries has terminated and (i) the Participant is
a

 

-4-



--------------------------------------------------------------------------------

 

Management Committee member on the date of grant, (ii) the Participant is 55
years or older on the date of such termination, and (iii) the Participant has
not violated any provision of Paragraph 7 of these Terms and Conditions during
the Vesting Period, then, subject to clause (c) below, the Participant shall
have credited, and be deemed vested in, on the vesting date of the award, a
pro-rated number of Stock Units based on the total number of Stock Units
granted, the manner of vesting, the number of months elapsed since the date of
grant, and the number of months remaining in the Vesting Period, as determined
by the Committee or the Executive Vice President of Human Resources.

 

  (c) Notwithstanding clauses (a) or (b) above, there shall be no vesting of any
Stock Units and no proration of any Stock Units unless and until it is
determined by the Committee that the Corporation has satisfied the performance
criteria for the applicable three-year performance period as set forth in the
Award Notice.

 

9. Voluntary Deferral.

 

  (a) Subject to applicable law, the Participant may elect to defer all or any
portion of the Stock Units so that the Participant becomes entitled to the
distribution of any vested Stock Units on the anniversary of the vesting date
(or the Applicable Date in the case of any Section 16 Participant) in any year
that is (i) no earlier than the end of the third calendar year after the
calendar year in which the Stock Units vest pursuant to Paragraphs 5 and 8(c) of
these Terms and Conditions, and (ii) no later than the fifth calendar year
beginning after the Participant’s Retirement or other termination of employment.
Notwithstanding the previous sentence, in no event shall distribution of the
Stock Units begin earlier than six months following termination of employment,
unless due to the Participant’s death, if the Participant was a “Specified
Employee” (as defined in Section 409A(a)(2)(B)(i) of the Code) of the
Corporation at termination of employment, as determined in accordance with
procedures adopted by the Corporation pursuant to Section 409A of the Code and
related regulations.

 

  (b) The Participant shall make any election to defer receipt of the payment of
all or any portion of the Stock Units by filing a deferral election form with
the Corporation within thirty (30) days after the date of grant and at least
thirteen (13) months prior to the end of the Vesting Period set forth in the
Award Notice.

 

  (c) Distribution of any deferred Stock Units pursuant to this Paragraph 9
shall be made at one time or in up to five (5) annual installments, as the
Participant shall have elected in the deferral election form described in clause
(b) above. If the Participant has elected an installment distribution, the
initial installment shall be distributed as soon as practical after the
anniversary of the vesting date (or the Applicable Date in the case of any
Section 16 Participant) in the first year to which distribution has been
deferred, and the remaining installments shall be distributed on each
anniversary date of the initial distribution.

 

-5-



--------------------------------------------------------------------------------

10. Delivery of Shares. The Corporation shall not be required to issue or
deliver any shares of Common Stock pending compliance with applicable federal
and state securities laws (including any registration required) and compliance
with applicable stock exchange rules and practices. The Corporation shall use
its reasonable efforts to cause compliance with those laws, rules and practices.

 

11. Adjustment. The Stock Units provided herein are subject to adjustment in
accordance with the provisions of Section 11 of the Plan.

 

12. No Right to Employment. Nothing in the Plan or the Stock Unit Agreement
shall be construed as creating any right in the Participant to continued
employment or as altering or amending the existing terms and conditions of
employment of the Participant except as otherwise specifically provided in the
Stock Unit Agreement.

 

13. Nontransferability. No interest hereunder of the Participant is transferable
except as provided in the Stock Unit Agreement.

 

14. Withholding. The Corporation shall have the right to deduct from any
distribution made hereunder in cash any sum required to be withheld by the
Corporation for federal, state or local taxes. In the case of any distribution
made hereunder in shares of Common Stock, the Corporation requires as a
condition of distribution that the Participant or the Participant’s beneficiary
pay the Corporation the amount which the Corporation determines to be required
to be withheld for federal, state or local taxes. The tax withholding obligation
with respect to shares of Common Stock shall be satisfied by the Corporation’s
withholding a portion of such shares otherwise distributable to the Participant.
Any shares withheld shall be valued at their fair market value as of the date of
distribution.

 

15. Administration. The Plan is administered by the Committee. The rights of the
Participant hereunder are expressly subject to the terms and conditions of the
Plan (including continued shareholder approval of the Plan), together with such
guidelines as have been or may be adopted from time to time by the Committee.
The Participant hereby acknowledges receipt of a copy of the Plan.

 

16. No Rights as Shareholder. Except as provided herein, the Participant will
have no rights as a shareholder with respect to the Stock Units.

 

17. Interpretation. Any interpretation by the Committee of the terms and
conditions of the Plan, the Stock Unit Agreement or any guidelines shall be
final. The Stock Unit Agreement shall be construed under the laws of the State
of Illinois without regard to the conflict of law provisions of any state.

 

18. Sole Agreement. The Stock Unit Agreement, together with the Plan, is the
entire Agreement between the parties hereto, all prior oral and written
representations being merged herein. No amendment or modification of the terms
of the Stock Unit Agreement shall be binding on either party unless reduced to
writing and signed by the party to be bound. The Stock Unit Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective successors.

 

-6-



--------------------------------------------------------------------------------

19. Definitions. Capitalized terms not defined in the Stock Unit Agreement shall
have the meanings assigned to them in the Plan. For purposes of the Stock Unit
Agreement:

 

  (a) “Client” means any person or entity with which the Corporation, or any of
its Subsidiaries, did business and with which the Participant had contact, or
about which the Participant had access to Confidential Information, during the
last twelve (12) months of his or her employment.

 

  (b) “Competitive Service or Product” means any service or product: (i) that is
substantially similar to or competitive with any service or product that the
Participant created or provided, or of which the Participant assisted in the
creation or provision, during his or her employment by the Corporation or any of
its Subsidiaries; or (ii) about which the Participant had access to Confidential
Information during his or her employment by the Corporation or any of its
Subsidiaries.

 

  (c) “Confidential Information” means any trade secrets or other information,
including, but not limited to, any client information (for example, client
lists, information about client accounts, borrowings, and current or proposed
transactions), any internal analysis of clients, marketing strategies, financial
reports or projections, business or other plans, data, procedures, methods,
computer data or system program or design, devices, lists, tools, or
compilation, which relate to the present or planned business of the Corporation
or any of its Subsidiaries and which has not been made generally known to the
public by authorized representatives of the Corporation.

 

  (d) “Prospective Client” means any person or entity to which the Corporation,
or any of its Subsidiaries, provided, or from which the Corporation, or any of
its Subsidiaries received, a proposal, bid, or written inquiry (general
advertising or promotional materials and mass mailings excepted) and with which
the Participant had contact, or about which the Participant had access to
Confidential Information, during the last twelve (12) months of his or her
employment.

 

  (e) “Solicit” and “Solicitation” (with respect to Clients or Prospective
Clients) mean directly or indirectly, and without the Corporation’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage, request or induce) any Client or Prospective Client of the
Corporation, or any of its Subsidiaries, to: (i) surrender, redeem or terminate
a product, service or relationship with the Corporation, or any of its
Subsidiaries; (ii) obtain any Competitive Service or Product from the
Participant or any third party; or (iii) transfer a product, service or
relationship from the Corporation, or any of its Subsidiaries, to the
Participant or any third party.

Dated: February 20, 2007

 

-7-



--------------------------------------------------------------------------------

Exhibit A

The Stock Units will vest if and to the extent the Corporation satisfies, as the
Committee shall determine in its sole discretion in 2010, the average annual
earnings per share for the three-year performance period beginning on January 1,
2007 and ending on December 31, 2009, as set forth below.

 

Average Annual

Three-Year

Earnings Per Share

       

Percentage of Stock

Units Vested

12.0% or higher

   ............    125.0%

11.5%

   ............    117.5%

11.0%

   ............    110.0%

10.5%

   ............    105.0%

10.0%

   ............    100.0%

9.5%

   ............    95.0%

9.0%

   ............    90.0%

8.5%

   ............    82.5%

8.0%

   ............    75.0%

Less than 8.0%

   ............    0.0%

“Full vesting” in the event of a Change in Control, as required by paragraph
5(c) of the Terms and Conditions, shall mean vesting of the Stock Units at the
maximum level (125.0%) in the table above.

The average annual earnings per share shall be the mathematical mean of the
earnings per share for each year in the three-year period rounded to the nearest
one-tenth of a percent. The final percentage of the Stock Units vesting shall be
determined by interpolation between percentage levels.

 

-A-